Citation Nr: 1636010	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  09-04 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peptic ulcer with closed loop obstruction of the distal jejunum, proximal ileum with venous infarction (a gastrointestinal (GI) disability).

2.  Entitlement to a rating in excess of 10 percent for abdominal scars.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1979 to March 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  An April 2008 rating decision granted service connection for peptic ulcer, rated 0 percent, and for abdominal scar, rated 0 percent, both effective from July 2007.  A July 2008 rating decision granted service connection for postoperative closed loop obstruction of the distal jejunum, proximal ileum with venous infarction, rated 0 percent, and increased the rating for the abdominal scar to 10 percent.  A January 2009 rating decision increased the rating for postoperative closed loop obstruction to 10 percent.  The rating for peptic ulcer was subsequently combined with the rating for postoperative closed loop obstruction.  In March 2011, a hearing was held before a Veterans Law Judge who is no longer with the Board.  In September 2014 a hearing was held before the undersigned; transcripts of both hearings are in the record.  In May 2011, October 2014 and March 2016, these matters were remanded for additional development.  The record is now in the jurisdiction of the Huntington, West Virginia RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to February 18, 2011, the Veteran's postoperative peptic ulcer was no more than mild; peritoneal adhesions were no more than moderate; and intestine resection was not symptomatic (with manifestations of diarrhea, anemia and inability to gain weight).

2.  From February 18, 2011 through May 31, 2015 the GI disability was manifested primarily by moderate peritoneal adhesions, but with severity of the overall disability reasonably shown to warrant elevation to the next higher rating; 

3.  From June 1, 2015, the Veteran's ulcer has been essentially asymptomatic; adhesions of the peritoneum have been no more than moderate; and intestine resection is not shown to have been manifested by diarrhea, anemia and inability to gain weight..

4.  The Veteran has two abdominal scars that are linear (involving an area substantially less than less than 77 square centimeters), and superficial, and are not shown to separately cause functional impairment..


CONCLUSIONS OF LAW

1.  The Veteran's GI disability warrants staged ratings of 10 percent prior to February 18, 2011, 30 percent from February 18, 2011 through May 31, 2015, and 10 percent from June 1, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §  4.114, Diagnostic Code (Code) 7301 (2015).

2.  A rating in excess of 10 percent for abdominal scars is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Codes 7802, 7803, 7804 (as in effect prior to October 23, 2008); Codes 7802, 7804 (as in effect from October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The appeal in these matters is from the initial ratings assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issues of entitlement to an increased initial rating.  It is not alleged that notice was less than adequate.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the September 2014 hearing, the undersigned identified the issues, and the Veteran was advised of what is necessary to substantiate these claims.  A deficiency in the conduct of the hearing is not alleged.

The Veteran's VA and private medical records have been secured.  As is discussed in greater detail below, he was afforded adequate VA examinations to ascertain the severity of his peptic ulcer and abdominal scar.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) show that his weight during service (in lbs.) ranged from the low 150's to the mid 160's.  Peptic ulcer disease is noted to have been diagnosed in 1980.  He underwent surgery for ruptured appendix in 1982.  A private postservice record shows that in 2000 he underwent surgery to remove 20 inches of his jejunum (noted due to scarring from emergency appendectomy). 

On April 2008 VA digestive diseases examination, the Veteran reported he had lost 30 pounds in the previous year.  Nausea or vomiting was not reported.  He described pain in the anterior scarred area of the abdomen that seemed sensitive to light touch.  He had occasional constipation, but not diarrhea.  He stated he did not have stomach pain any longer.  It was noted he worked full time and had not lost time from work due to stomach problems.  Examination found the Veteran weighed 170 pounds; it was noted he weighed 175 pounds one year earlier.  He had hyperactive bowel sounds.  There was tenderness in all four quadrants, but no rebound tenderness.  There was a very unsightly scar from the epigastrium to just above the pubic bone.  It measured 17 centimeters by 2 centimeters, and was depressed 2 centimeters deep.  It was darker in color than the surrounding skin.  There was also a scar in the right lower quadrant from the appendectomy.  It measured 3 centimeters by 0.5 centimeters, and was darker in color than the surrounding skin.  This was a drain site scar.  The scars were superficial and not deep and did not interfere with function.  They were not forming a keloid.  The scars had normal skin with no induration, inflammation or ulceration.  They were well-healed surgical scars offering no other problems.  Hemoglobin and hematocrit were normal.  An upper gastrointestinal series showed no evidence of active ulcer disease.  The diagnoses were status postoperative residuals of a ruptured appendix with scars, status post removal of the distal jejunum, and no active ulcer disease.

VA outpatient treatment records show that the Veteran weighed 177 pounds in February 2009.  He reported soreness in the appendectomy scar.  He stated he would get a knot in the region of the scar caused by strain in the region; he noticed it most when bending.  He had not had difficulty with respect to the peptic ulcer.  Examination found bowel sounds were present in all four quadrants.  The abdomen was tender to palpation around the scar.  There were no masses.  The assessments were abdominal pain and peptic ulcer disease, stable.  The next month, his weight was 182 pounds.  He reported abdominal cramping.  In May 2009, the Veteran stated his stomach pain had improved.  Examination showed he weighed 178 pounds.  Bowel sounds were present in all four quadrants.  There was tenderness to palpation around the scar.  The assessment was peptic ulcer, and the Veteran was advised to restart his medication.  

On December 2009 VA scars examination, the Veteran reported pain in the scar on the anterior trunk.  The scar measured "8 mm cm" by 19 centimeters, and was noted to be painful.  There were no signs of skin breakdown.  The scar was superficial.  There was no inflammation, edema or keloid formation.  The diagnosis was residual superficial scar.  It was noted it had no significant effect on his occupation.  

On December 2009 VA stomach examination, it was noted that the Veteran weighed 174 pounds.  There were no signs of significant weight loss or malnutrition, and no anemia.  There was mild tenderness of the suture site.  There was no distension and bowel sounds were normal.  Hemoglobin and hematocrit were normal.  The diagnoses were history of bowel obstruction, status post resection with residual superficial scar, and no clinical evidence of peptic ulcer.  It was noted the conditions had no significant effect on the Veteran's occupation.

On April 2010 VA intestinal examination, the Veteran stated that since the surgery, he has had a recurrent left side muscle spasm.  He denied nausea, vomiting, diarrhea and constipation.  Examination found his weight to be 180 pounds.  There were no significant signs of weight loss or malnutrition, and no signs of anemia.  There was mild tenderness to palpation on the upper right side of the incision and the lower left side.  The diagnosis was status post loop obstruction of the distal jejunum, surgically repaired with resection of 20 inches of the small bowel.  It was noted that there were no significant effects on the Veteran's occupation.

On April 2010 VA scars examination, the Veteran reported pain over the abdominal scar.  Examination found the scar measured 18 centimeters by 1.5 centimeters.  There were no signs of skin breakdown.  The scar was superficial.  There was no inflammation, edema or keloid formation.  There was a second scar located in the right lower quadrant of the abdomen.  It measured 2 centimeters by 0.5 centimeters.  It was superficial, with no inflammation, edema or keloid formation.  The diagnoses were well-healed unsightly surgical scar and well-healed postoperative drainage tube scar.  It was noted the Veteran had not lost time from work and the scars had no significant effects on his occupation.

VA outpatient treatment records show that on February 18, 2011, the Veteran stated he had lumps associated with pain the right lower quadrant and the left upper quadrant that had progressed in frequency and intensity.  Examination found bowel sounds were normoactive and there were no masses in the abdomen.  There was mild tenderness to palpation in the right lower quadrant.  It was noted that the abdominal examination was benign.  There were similar findings in June 2011.  In March 2012, the Veteran was noted to weigh 169 pounds.  

In October 2011, the Veteran's private physician noted the Veteran's short gut resulted in decreased absorption that caused diarrhea and an inability to gain weight. He had abdominal wall weakness and pain.  The physician stated the Veteran's peptic ulcer limited his diet and caused abdominal pain, and that he frequently missed work due to these conditions.  

At the September 2014 hearing before the undersigned, the Veteran described the surgical procedure he underwent.  He described his manifestations (in particular those affecting bowel function), and their impact on his work.  He indicated that at one point he had weighed 225 lbs., had lost weight to as little as 145 lbs., and now weighed about 170 lbs.

On June 1, 2015 VA intestinal examination, the Veteran stated his peptic ulcer was fine and that symptoms associated with it had resolved.  He reported there was no disability with respect to the peptic ulcer.  He stated he had alternating constipation and diarrhea, and that he was very conscious of dietary intake.  He reported a pulling pain when attempting to work.  He denied weight loss or inability to gain weight due to his intestinal condition.  There was no interference with absorption or nutrition attributable to the resection of the small intestine.  It was noted that the scars were not painful and/or unstable.  The total area of all scars was not greater than 39 square centimeters (6 square inches).  Examination of the abdomen showed it was soft and non-tender.  There was a well-healed abdominal surgical scar.  The diagnoses were small bowel obstruction secondary to adhesive bands, status post exploratory laparotomy, adhesiolysis and partial small bowel resection.

On June 2015 VA scars examination, it was noted that the trunk scar was not painful or unstable, with frequent loss of covering of the skin over the scar.  Examination found that the surgical scar measured 19 centimeters and was well-healed, non-tender and without evidence of adherence.  There was no objective evidence that the surgical scar on the abdomen affected or impaired any function.  It was noted that the scar did not impact on the Veteran's ability to work.  The diagnosis was status post exploratory laparotomy.  It was noted that the scar was not painful, unstable, or with frequent loss of covering of the skin over the scar.  

In March 2016, a consulting VA physician reviewed the Veteran's record, and noted that physical examination (in June 2015) showed the Veteran was able to flex his trunk without difficulty.  The surgical scar associated with the 2000 exploratory laparotomy measured 19 centimeters long and was linear.  It was located vertically at the midline from the upper abdomen down to the pubic area.  The scar was well-healed, flesh-colored, non-tender, supple and without evidence of adhesion to deeper tissues.  Impairment of function due to the scar was not found.  .Regarding the postoperative GI disability, the provider noted that on the June 2015 VA examination, the Veteran stated that he was fine and that symptoms related to a postoperative peptic ulcer had resolved; he reported he had no disability related to the peptic ulcer.  Following review of the criteria in 38 C.F.R. § 4.114, the consulting physician opined that the Code that best reflects the Veteran's overall service-connected GI disability is 7301 (for adhesions of peritoneum, mild).

Legal criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Any reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

      GI Disability

The Veteran's service-connected GI disability includes postoperative ulcer disease, adhesions of the peritoneum, and resection of intestine, and may be rated under diagnostic codes 7301 (adhesions of peritoneum), 7305 (duodenal ulcer), or 7328 (resection of small intestine).  38 C.F.R. § 4.114.

A 50 percent rating is warranted for adhesions of the peritoneum that are severe; definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  A 30 percent rating is warranted when the disability is moderately severe, with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 10 percent rating is warranted when the disability is moderate, with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  38 C.F.R. § 4.114, Code 7301.

A 60 percent evaluation is warranted for severe ulcer disease with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  A 40 percent rating is warranted when moderately severe; with symptoms which are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 20 percent rating is warranted when moderate; recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  When mild; with recurring symptoms once or twice a year, a 10 percent rating is warranted.  38 C.F.R. § 4.114, Code 7305.
A 60 percent rating is warranted for resection of the small intestine with marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.  A 40 percent rating is warranted with definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  A 20 percent rating is warranted when symptomatic with diarrhea, anemia and inability to gain weight.  Note:  Where residual adhesions constitute the predominant disability, rate under Diagnostic Code 7301.  38 C.F.R. § 4.114, Code 7328.

The preface to 38 C.F.R. § 4.114 specifies that ratings under codes 7301 to 7309, inclusive will not be combined with each other.  A single evaluation will be assigned under the code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Under 38 C.F.R. § 4.112, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for 3 months or longer; the term "minor weight loss" means a weight loss of 10 to 20 percent of baseline weight, sustained 3 months or longer; the term "inability to gain weight" means a substantial weight loss with inability to regain it despite appropriate therapy; and "baseline weight" means the average weight for a two year period preceding onset of disease.  

In March 2016, a VA physician who reviewed the Veteran's record opined that the disability picture of the Veteran's service-connected GI disability is best reflected by the criteria under Code 7301.  Given the symptoms found, and because this is in part a medical question and there is no contradictory medical opinion in the record, the Board has no reason find otherwise.

The Board notes at the outset that the record includes extensive evidence regarding muscle disability associated with the service-connected GI disability.  Such disability is separately rated (and that rating is not for consideration in the instant appeal).  The Board also notes (regarding questions raised by the record as to the extent of any weight loss) that the record appears to be lacking medical evidence that would establish a baseline weight for the Veteran.  His STRs show his weight in service ranged in the 150's, 160's.  The available postservice records prior to the evaluation period in the matter do not include notations of his weight.  While he testified at the hearing before the undersigned that prior to the onset of this disease he had weighed a robust 225 lbs. and that his weight had fallen to 145 lbs. before recovering to the 170 lbs. he weighed at the time of the hearing, neither the maximum not the minimum weight he reported is otherwise documented in the record.  [The Board observes that his weight preceding the evaluation period (beginning in July 2007) would have been documented in further private treatment records which he has not submitted, nor identified for VA to secure.]  Notably, while he reported in history elicited on initial VA examination that he had lost 30 lbs. in the past year, on physical examination at the time it was noted that he weighed 170 lbs., and a year earlier had weighed 175.  During the evaluation period his weight has ranged from 169 to 182 lbs.  Based on the available record, a minor weight loss, a substantial weight loss, and an inability to gain weight (as defined in 38 C.F.R. § 4.112) are not shown. 

Prior to February 18, 2011 there was no evidence that the Veteran's peritoneal adhesions were more than moderate.  The April 2008 VA examination found there was tenderness of the abdomen, but otherwise noted little in the way of related symptoms.  In February 2009, the Veteran stated that when he strained, he would develop a knot in the area of his scar.  He denied having any problems related to his ulcer.  [In April 2010, he noted that he had a recurrent muscle spasm on the left side.  Notably, related muscle disability is separately rated, and that rating is not at issue herein.]  

On February 18, 2011, the Veteran began reporting complaints of increased abdominal pain.  Complaints of abdomen tenderness continued in June 2011.  In October 2011 his private physician noted that abdominal pain was a factor in his missing work.  Notably, in March 2012, his weight had declined to 169 pounds (while not reflecting a mild weight loss, as defined, it nonetheless shows a weight decline).  And during the hearing before the undersigned the Veteran described the effects the disability has on his occupation.  While such evidence does not establish that peritoneal adhesions are moderately severe (it does not include evidence of obstruction manifested by delayed motility), that there is moderate duodenal ulcer  disease (continuous moderate manifestations or recurring episodes of severe symptoms days or more in duration occurring 2 or 3 times a year are not shown),or symptomatic intestine resection (with diarrhea, anemia, and inability to gain weight), so as to warrant the next higher ratings under Codes 7301, 7305, or 7328, it does show overall disability of a severity warranting elevation to the next higher rating under Code 7301 (30 percent).  Accordingly, a 30 percent rating for the GI disability is warranted from February 18, 2011.  

The June 1, 2015 VA examination shows that the Veteran denied having any problems associated with his peptic ulcer, indicating symptoms had resolved.  He reported constipation alternating with diarrhea (a symptom noted in the criteria for a 10 percent rating under Code 7301.  He denied weight loss or inability to gain weight, and there was no interference with absorption or nutrition.  The overall disability picture of his service-connected GI disability presented was no longer one of a severity warranting no elevation to the next higher rating.  Accordingly, a rating in excess of 10 percent has not been warranted since June 1, 2015.  

In summary the Board finds that the Veteran's service connected GI disability warrants staged ratings of 10 percent (and no higher) prior to February 18, 2011; 30 percent (and no higher) from February 18, 2011 through May 31, 2015; and 10 percent (and no higher) from June 1, 2015.  

	Abdominal scars

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Codes 7800 to 7805 (2015)).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2015).  The Veteran's claim was filed prior to October 23, 2008; however, the introductory paragraph to 38 C.F.R. § 4.118 notes that a veteran who VA rated under Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, can request review under the revised Codes irrespective of whether the veteran's disability has increased since the last review.  Moreover, the January 2009 statement of the case reflects that both old and new regulations were considered.  Thus, a request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For these reasons, the Board will consider both the "old" and "revised" criteria, construing the claim for increase very broadly to include a request for review pursuant to the change to the rating criteria.

Under 38 C.F.R. § 4.118 as in effect prior to October 23, 2008, a 40 percent rating was warranted for scars, other than head, face, or neck, that are deep or cause limited motion involving an area or areas exceeding 144 square inches (929 sq. cm.).  A 30 percent rating is warranted for involvement of an area or areas exceeding 72 square inches (465 sq. cm.).  A 20 percent rating was warranted with involvement of an area or areas exceeding 12 square inches (77 sq. cm.).  A 10 percent rating was warranted with involvement of an area or areas exceeding 6 square inches (39 sq. cm.).  Note (2):  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7801.

Under 38 C.F.R. § 4.118 as in effect prior to October 23, 2008, a 10 percent rating was warranted for superficial, unstable scars.  Note (1):  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2):  A superficial scar is one not associated with underlying soft tissue damage.  Code 7803.

Under 38 C.F.R. § 4.118 as in effect prior to October 23, 2008, a 10 percent rating was warranted for superficial scars, painful on examination.  Note (1):  A superficial scar is one not associated with underlying soft tissue damage.  Code 7804

A 40 percent rating was warranted for scars, not of the head, face, or neck, that are deep or that cause limited motion and cover an area or areas exceeding 144 square inches (929 sq. cm.).  A 30 percent rating was warranted for such scars covering an area of exceeding 72 square inches (465 sq. cm.).  A 20 percent evaluation was warranted for such scars covering an area exceeding 12 square inches (77 sq. cm.)  A 10 percent evaluation was warranted for such scars covering an area exceeding 6 square inches (39 sq. cm.)  Note (2:  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7801) (as in effect prior to October 23, 2008).

A 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and cover an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1):  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802 (effective from October 23, 2008).  

A 30 percent rating is warranted for five or more scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful, and a 10 percent rating is warranted for one or two scars that are unstable or painful.  Note (1):  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Code 7804 (effective from October 23, 2008).

The record shows the Veteran has two abdomen scars, both superficial (and not deep), with no inflammation, edema or keloid formation.  The Board acknowledges that a December 2009 VA examination found a scar painful; this is consistent with the 10 percent evaluation assigned (under both the pre-October 23, 2008 criteria, and those in effect from that date) under Code 7804.  The scars are not unstable.  They are linear, and the total area involved is substantially less than the 77 square centimeters required for a higher rating under the criteria in effect prior to October 23, 2008  They do not meet any applicable criteria for a rating in excess of 10 percent.  The symptoms and related functional impairment the Veteran has described in his own reports do not satisfy the schedular criteria for a rating for abdominal scars in excess of 10 percent.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's peptic ulcer and abdominal scars are encompassed by the criteria for the schedular ratings assigned.  The Veteran has not alleged any impairment of function that is not encompassed by the ratings now assigned.  [The Board reiterates that related muscle impairment is separately rated, and not at issue herein.]  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the record does not suggest, nor has the Veteran alleged, that service connected GI disability and/or abdominal scars prevent him from being gainfully employed; there is no indication in the record that by virtue of these disabilities he is rendered incapable of gainful employment.  Notably, the June 2015 VA examiner indicated that the disabilities do not impact on the Veteran's ability to work.  Accordingly, the matter of entitlement to a TDIU rating is not raised in the context of the instant claim for increase.


ORDER

A staged increased (to 30 percent, but no higher) rating is granted for the Veteran's service-connected GI disability from February 18, 2011 through May 31, 2015, subject to the regulations governing payment of monetary awards.  

Ratings for the GI disability in excess of 10 prior to February 18, 2011 and from June 1, 2015 are denied.

A rating in excess of 10 percent for abdominal scars is denied.



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


